DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021, and 09/14/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
Claims 1, 3-19 have been allowed.
Claims 16-19 have been newly added.
Claims 2 have been cancelled.
Response to Arguments
Applicant’s arguments, filled on 11/19/2021, with respects to the rejection(s) of claim(s) 1-15 have been fully considered and are persuasive. Therefore, the rejection 35 U.S.C 102(a)(1) has been withdrawn. However, upon further consideration, a new/previous double patenting rejection for claims 1, 3-19 filled on 11/19/2021 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of co-pending application 16510421.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 3-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of co-pending application 16510421.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the 16510421 application are directed to an operating device for setting seat parameters of a seat.  Furthermore, the features of claims 1, 3-19 of the present invention, are identical in scope to the corresponding features in claims 1-17 of the 16510421 application.  


Allowable Subject Matter
Claims 1, 3-19 would be allowable if rewritten or amended or terminal disclaimer to overcome the rejection(s) under Double patenting, set forth in this office action.
The following is a statement of reasons for indication of allowable subject matter:
The reason for indicating allowable subject matter over the prior art of record Novelle (US20020104742A1).
Novelle discloses the switch assembly has several membrane switches that are arranged in the form of array which are actuated by corresponding levers based on the operation direction of the lever. An actuator arranged within a housing is pivotably movable along an axis orthogonal to the axis of the levers and projects out so as to be operated by user to actuate the switches.
In regards to claim 1, Novelle either individually or in combination with other prior art fails to teach or render obvious the operating device comprising: at least one multifunction operating element that is movable in at least five switching directions and is designed in a tabular form; and at least one selection element, wherein the at least one selection element enables a selection of at least two operating levels and is arranged on a surface of the at least one multifunction operating element, wherein each switching direction of the at least five switching directions can be assigned to a particular function that changes a seat parameter based on the selection of the at least two operating levels, and wherein, by the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662